Citation Nr: 0217458	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  99-10 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 10, 
1992, for the assignment of a 100 percent rating for post-
traumatic stress disorder.  

(Following additional development on the issue of 
entitlement to service connection for gastric ulcer, with 
hiatal hernia and gastroesophageal reflux disorder, also 
claimed as secondary to a service-connected disability, the 
Board will prepare a separate decision addressing the issue)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In a decision of June 1998, the RO increased 
the rating for the veteran's service-connected post-
traumatic stress disorder (PTSD), effective from August 10, 
1992.  In a decision of June 1999, the RO denied service 
connection for a gastric ulcer, claimed as abdominal 
adhesions with stomach bleeding caused by retained foreign 
bodies.  Subsequently, in a decision of July 1999, the RO 
denied service connection for a gastric ulcer with hiatal 
hernia and gastroesophageal reflux disorder, and denied 
compensation under 38 U.S.C.A. § 1151 for the same disorder.  

In May 2002, the veteran testified at a personal hearing 
held at the RO before the undersigned Member of the Board.  
During that hearing, he withdrew the issue of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a gastric ulcer and gastroesophageal reflux 
disorder claimed to be caused by hospitalization or medical 
or surgical treatment provided by VA.  As the Board has not 
yet rendered a final decision in regard to the Section 1151 
issue, it is properly withdrawn and is not for adjudication 
by the Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.204 (2002).  

The Board is taking additional development on the issue of 
entitlement to service connection for gastric ulcer, with 
hiatal hernia and gastroesophageal reflux disorder, also 
claimed as secondary to a service-connected disability, 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a December 1989 decision, the Board granted the 
veteran a 30 percent rating for PTSD; the decision was not 
appealed to the United States Court of Veterans Appeals 
(currently known as the United States Court of Appeals for 
Veterans claims) (Court); and the December 1989 decision 
became final.  

3.  In February 1990, the veteran underwent VA periodic 
psychiatric and psychological review examination, in order 
to determine the current status of his service-connected 
PTSD.  

4.  Based on the results of the February 1990 VA psychiatric 
evaluation, the RO, in an April 1990 rating decision, 
continued the 30 percent rating for PTSD; the veteran was 
notified by VA correspondence in April 1990 of the decision 
and advised of his appellate rights; he did not appeal the 
April 1990 rating decision.  

4.  On August 10, 1992, VA received the veteran's formal 
application for increased compensation based on individual 
unemployability due to service-connected disabilities; the 
RO denied the claim in March 1993; and the veteran appealed.  

5.  The RO, in a rating decision dated in June 1998, granted 
the veteran an increased schedular rating for PTSD, from 30 
percent to 100 percent, effective from August 10, 1992, the 
date of receipt of the veteran's claim for increased 
benefits.  

6.  The record does not contain medical evidence from which 
it can be factually ascertained that an increase in the 
veteran's PTSD had occurred earlier than August 10, 1992, 
which is the date of receipt of the veteran's claim for 
increased benefits, or that he had filed an earlier, 
unadjudicated claim.  


CONCLUSION OF LAW

The criteria for assignment of a 100 percent schedular 
rating for PTSD prior to August 10, 1992, have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 3.400(0) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the correspondence sent to the veteran 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, and a September 1998 Statement of the Case, provided 
to both the veteran and his representative, provided notice 
to the veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  In addition, the veteran testified at a personal 
hearing before the undersigned.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Essentially, the veteran contends that the 100 percent 
schedular rating assigned his service-connected PTSD should 
be effective earlier than August 10, 1992.  He maintains 
that the medical evidence of record reflects the presence of 
his nervous condition as early as 1954.  He acknowledges 
that the RO denied his claim for service condition for a 
nervous condition back then and that he did not appeal the 
decision.  

It was not until 1986 that the veteran filed an application 
to reopen his claim for service connection for a nervous 
condition, claimed as PTSD.  This time, the RO granted 
service connection for a nervous condition, diagnosed as 
PTSD, and assigned the disability a 10 percent rating.  He 
expressed his dissatisfaction with the assigned rating and 
appealed the rating to the Board.  In April 1988, the 
veteran amended his claim to include increased compensation 
based on individual unemployability, primarily because of 
his PTSD.  

The Board, in a December 1989 decision, granted the veteran 
an increased rating for PTSD, from 10 percent to 30 percent, 
and denied him entitlement to total disability based on 
individual unemployability.  In January 1990, the RO 
implemented the Board's decision, assigning the effective 
date for the increase as December 19, 1986, the date of 
receipt of the veteran's application to reopen the claim.  
The veteran was notified of the Board's December 1989 
decision in December 1989, and the RO's January 1990 
implementing decision by VA letter in January 1990, which 
also advised him of his appellate rights.  He did not appeal 
the Board's December 1989 decision to the Court, and it 
became final.  

At this point, the Board would like to point out that, in 
light of the veteran's contentions pertaining to an 
effective date earlier than August 10, 1992, for assignment 
of a 100 percent rating for PTSD, specifically as early as 
1986, the veteran and his representative were specifically 
informed during the veteran's May 2002 personal hearing that 
the Board's December 1989 decision granting 30 percent for 
PTSD and denying a total rating was final, in the absence of 
either clear and unmistakable error (CUE) in that decision, 
or a request for reconsideration of that Board decision is 
filed.  The veteran and his representative acknowledged that 
they understood; however, to date, neither CUE has been 
argued nor has a motion been filed for reconsideration of 
the Board's December 1989 decision.  

In February 1990, the veteran underwent VA periodic 
psychiatric and psychological review examination, in order 
to determine the nature and extent of his service-connected 
PTSD for evaluation purposes.  Based on the results of that 
VA psychiatric evaluation, the RO, in an April 1990 rating 
decision, continued the 30 percent disability rating for 
PTSD.  The veteran was notified by VA correspondence in 
April 1990 of the decision and advised of his appellate 
rights.  He did not appeal the April 1990 rating decision, 
and it became final.  

On August 10, 1992, VA received the veteran's application 
for increased compensation based on individual 
unemployability due to service connected disabilities, but 
primarily because of his psychoneurosis.  In a March 1993 
rating decision, the RO denied the claim for TDIU, which the 
veteran timely appealed.  

While on appeal, the veteran raised additional issues, which 
were found inextricably intertwined with the TDIU claim.  
Following additional development and resolution of the 
additional issues, the RO, in a June 1998 rating decision, 
granted the veteran entitlement to a 100 percent schedular 
rating for PTSD, effective from August 8, 1992, the date of 
receipt of his claim for TDIU.  The veteran, in July 1998, 
expressed his dissatisfaction with the effective date of the 
assignment of the 100 percent schedular rating for PTSD, 
asserting the contentions noted earlier in this decision.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later date 
(emphasis added).  In the case of disability compensation, 
the effective date of the award for increase is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the effective 
date of the award is the date of receipt of the claim.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

In the veteran's case, following the RO's unappealed final 
April 1990 decision confirming the 30 percent rating for 
PTSD, VA received his formal application on August 10, 1992, 
for increase in compensation benefits based on individual 
unemployability.  At that time, the veteran's VA outpatient 
treatment records from June 1989 to August 1992 were of 
record.  As such, the Board can look back one year prior to 
the time the veteran filed his August 1992 claim, namely, 
from August 1991, to determine whether it is factually 
ascertainable that an increase in his disability had 
occurred during that year.  If so, the date such increase in 
disability occurred would be the effective date of the 
award.  Otherwise, the effective date of the award is the 
date of receipt of the claim, namely, August 10, 1992.  

The veteran's VA outpatient treatment records for August 
1991 to September 1992 show that he was seen approximately 
once a month at the clinic for anxiety and to have his 
prescriptions filled to alleviate his anxiety and 
depression.  Medical evaluation in October 1991 revealed he 
was alert; well oriented for time, place, and person; calm; 
anxious; non-delusional; speech relevant; and had good 
insight.  In January 1992, he complained that his 
prescription medication was no longer helping him, i.e., it 
was no longer relieving him of anxiety.  He did not appear 
distressed.  He related he could not tolerate people and 
crowds.  Evaluation noted that he appeared depressed and 
anxious; no delusions or hallucinations were indicated; 
alert; and well oriented for time, place, and people.  In 
May 1992, he requested refill of his medication.  He stated 
he was alright, although he continued to stay away from 
people.  His medication was adjusted.  Evaluation noted he 
was alert; well oriented for time, place, and person; not 
overly anxious; well groomed; no psychotic symptoms noted; 
speech was relevant; insight was good; and judgment was 
adequate.  However, his outpatient treatment records for 
September 1992 begin to show signs of increased PTSD 
symptomatology.  At that time, he reported being quite moody 
and anxious.  He was displaying signs and symptoms of PTSD 
and panic attacks with agoraphobia.  His VA treatment 
records through December 1992 show increased symptoms of his 
psychoneurosis, with increased medication being prescribed.  

In the veteran's case, his service-connected PTSD, is 
evaluated under schedular criteria for evaluating 
psychiatric disabilities.  By regulatory amendment effective 
November 7, 1996, substantive changes were made to that 
criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  See 61 
Fed. Reg. 52695-52702 (1996).  

Where laws or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000). 

Here, since the period of time under consideration for an 
effective date earlier than August 1992, namely, during the 
year prior to that date, to factually ascertain whether 
there was an increase in the veteran's PTSD, the version of 
the applicable regulation in effect prior to November 7, 
1996, is applicable in this case.  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic 
disorders.  See 38 C.F.R. § 4.132, DC 9411 (1996).  Under 
this formula, a 10 percent evaluation was assigned where the 
medical evidence revealed criteria that were less than the 
criteria for the 30 percent evaluation, but which showed 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

A 30 percent evaluation was assigned where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels 
as to produce definite impairment.  The term "definite" has 
been defined as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating required a showing that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  See 38 C.F.R. 
§ 4.132, DC 9411 (1996).  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  Id.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so 
adversely affected as to result in virtual isolation in the 
community; or there must have been totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or, as a result of 
the psychiatric disability, the individual must have been 
unable to obtain or retain employment.  Id.  These criteria 
represent three independent bases for granting a 100 percent 
evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In the year prior to receipt of the veteran's claim for 
increase in August 1992, his medical records show that at no 
time during that period was his PTSD so severe as to meet 
the criteria for a 100 percent disability rating.  However, 
his VA outpatient treatment records, beginning about the 
time he filed his application for increased benefits in 
August 1992, show increasing signs and symptoms of his PTSD 
which the RO found met the criteria for a 100 percent 
schedular rating.  

The veteran's Social Security Administration records, 
received in 1997, show that he was in receipt of disability 
benefits, as of late 1987, due to various disabilities, 
including PTSD, as well as disabilities for which the 
veteran is not service-connected.  It is not until August 
1992 that medical evidence was found by the RO that 
symptomatology associated with PTSD, in and of itself, met 
the criteria for a 100 percent disability rating.  Further, 
the medical evidence in the year prior to August 1992 does 
not show that the veteran was totally disabled due solely to 
service connected disability.  The veteran's medical records 
for that period of time reflect treatment, to include 
prescription medication adjustments, for his psychoneurosis, 
not for any of his other service-connected disabilities.  
Lastly, in the year prior to August 1992, the severity of 
the veteran's service-connected disabilities did not meet 
the criteria for at least consideration of a total rating 
based on individual unemployability.  See 38 C.F.R. §§ 38 
C.F.R. 3.340, 3.341, 4.16.  

After carefully reviewing the record, the board finds that 
August 10, 1992, is the earliest date from which a 100 
percent rating for PTSD may be assigned.  It was as of that 
date that the veteran filed his claim for increase in 
benefits and it was from that date that it is factually 
ascertainable that PTSD had increased in severity.  Also, 
the medical evidence does not factually support a finding 
that an increase in the service-connected PTSD had occurred 
within the one year prior to that date as to render the 
veteran unemployable due solely to his service-connected 
disorders, including PTSD.  Hence, the Board finds that, as 
it was not factually ascertainable that an increase in 
disability had occurred within one year previous to the date 
of the receipt of the veteran's claim for increase, August 
10, 1992, the relevant statute and regulations state that 
the effective date shall not be earlier than the date of 
receipt of the claim for increase.  See 38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(0).  

Under the circumstances, the appropriate effective date for 
the assignment of a 100 percent rating for service-connected 
PTSD is August 10, 1992, the date of receipt of the 
veteran's claim for increase.  Id.  This is the date 
assigned by the RO; therefore, no earlier date is warranted, 
with the actual payment of monetary benefits effective the 
first day of the calendar month following the month in which 
the award became effective, which is September 1, 1992, in 
the veteran's case.  See 38 C.F.R. § 3.31.  

Since the veteran has been awarded a 100 percent schedular 
rating for PTSD, effective from the date of receipt of his 
application in August 1992 for an increase in compensation 
based on individual unemployability, the issue of 
entitlement to a total rating for compensation purposes 
based on individual unemployability is moot.  Both VA 
General Counsel, in VA O.G.C.Prec. Op. No. 6-99 (June 7, 
1999), and the Court, in Herlehy v. Principi, 15 Vet. App. 
33 (2002) have determined that a claim for TDIU may not be 
considered when a schedular 100 percent rating is in effect.  


ORDER

An effective date earlier than August 10, 1992, for the 
assignment of a 100 percent rating for post-traumatic stress 
disorder is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

